      Case 1:19-cv-07314-ALC-BCM Document 24 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ASHLEY PRENDERGAST,                                                                 9/21/20

              Plaintiff,                              19-CV-7314 (ALC) (BCM)
       -against-
                                                      ORDER
PORT AUTHORITY OF NEW YORK AND
NEW JERSEY, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic status conference, it is
hereby ORDERED:

       1. The deadline to complete fact discovery, and all discovery, is EXTENDED to
          November 25, 2020.

       2. All other provisions of the Court's March 3 Initial Case Management Order remain in
          effect. (See Dkt. Nos. 18, 19.)

       3. The parties are reminded that pre-motion conference letters with respect to summary
          judgment (or, if none are filed, the parties' proposed joint pretrial order) are due 30
          days after the close of discovery.

       4. Plaintiff having failed to serve defendant James Sabatelli, and having confirmed to
          the Court her intent to dismiss Sabatelli as a defendant in this action, plaintiff shall
          file her notice of voluntary dismissal as to Sabatelli no later than September 25,
          2020.


Dated: New York, New York
       September 21, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
